 

Exhibit 10.3

 

[g20150730113334233558.jpg]

 

 

 

 

--------------------------------------------------------------------------------

HC1047-14-C-4000

(watsonc15958)

Page 2 of 22

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

 

SECTION A - SOLICITATION/CONTRACT FORM

                The 'issued by' organization has changed from

                                DISA/DITCO-NCR/PL64

                                6910 COPPER AVE

                                FORT MEADE MD 20755-7090

                                to

                                DISA/CONTRACTS-NCR /PL64

                                6914 COOPER AVE

                                FORT MEADE MD 20755-7090

                                

                The 'administered by' organization has changed from

                                DISA/DITCO-NCR/PL64

                                6910 COPPER AVE

                                FORT MEADE MD 20755-7090

                                to

                                DISA/CONTRACTS-NCR /PL64

                                6914 COOPER AVE

                                FORT MEADE MD 20755-7090

 

 

SECTION F - DELIVERIES OR PERFORMANCE

 

The following Delivery Schedule item for CLIN 0002 has been changed from:

 

        

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

DODAAC

 

 

 

 

 

 

POP 22-OCT-2014 TO

21-OCT-2015

N/A

DEFENSE INFORMATION SYSTEMS AGENCY

LAWRENCE MACHABEE

6910 COOPER AVENUE

FT. MEADE MD 20755

301.225.2312

FOB:  Destination

HC1047

 

To:

 

        

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

DODAAC

 

 

 

 

 

 

POP 22-OCT-2014 TO

21-OCT-2015

N/A

DEFENSE INFORMATION SYSTEMS AGENCY

JANICE L. COLLINS

P.O. BOX 549

FT. MEADE MD 20755

301-225-4286

FOB:  Destination

HC1047

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

HC1047-14-C-4000

(watsonc15958)

Page 3 of 22

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

The following have been modified:

        SERVICE AVAILABILITY

 

H6 – Service Availability

 

Service availability is defined as the ability of an EMSS customer to be able to
obtain and maintain service connectivity for any service under this contract.

 

Iridium is required to meet the service availability requirements defined and
contained within this contract’s Statement of Work.

[***]

 

Any credit shall be applied to the invoice for the applicable month in which the
actual service performance did not meet the target service performance metric;
provided, however,  that in no event shall the total disincentive payment
credits for an individual contract year exceed [***].

 

The [***]and [***] exclude any outage that may be caused by: (1) interference
caused by Ka-Band transmissions from other satellite systems; (2) outages
resulting from issues in Ka-Band connectivity between the Iridium constellation
and the EMSS Gateway that are capable of being resolved through implementation
of a remote Earth Terminal solution, but excluding outages resulting from
Iridium network anomalies that would not be resolved by a remote Earth Terminal
solution; (3) the EMSS Gateway (such as autodialers placed in locations with
obscura or the lack of timely coordination with Iridium for autodialers
exhibiting performance issues); and/or (4) outages outside the control of
Iridium, such as an act of nature (such as heavy rainstorms, tropical storms
and/or hurricanes), act of Government, act of war, act of terrorism or other
force majeure, all of which will excuse Iridium from meeting the [***] and/or
[***] provided above. The following definitions apply to this clause: [***]

 

The data necessary to be gathered from the DoD Gateway in support of Iridium's
monthly reporting of the [***] and the [***] will be supplied by the Government
in a timely manner as mutually agreed between Iridium and the Government.

 

 

SECTION I - CONTRACT CLAUSES

 

The following have been added by full text:

 

52.243-1     CHANGES--FIXED-PRICE (AUG 1987) - ALTERNATE I (APR 1984)

 

(a) The Contracting Officer may at any time, by written order, and without
notice to the sureties, if any, make changes within the general scope of this
contract in any one or more of the following:

 

(1) Description of services to be performed.

 

(2) Time of performance (i.e., hours of the day, days of the week, etc.).

 

(3) Place of performance of the services.

 

(b) If any such change causes an increase or decrease in the cost of, or the
time required for, performance of any part of the work under this contract,
whether or not changed by the order, the Contracting Officer shall make an
equitable adjustment in the contract price, the delivery schedule, or both, and
shall modify the contract.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

HC1047-14-C-4000

(watsonc15958)

Page 4 of 22

 

(c) The Contractor must assert its right to an adjustment under this clause
within 30 days from the date of receipt of the written order. However, if the
Contracting Officer decides that the facts justify it, the Contracting Officer
may receive and act upon a proposal submitted before final payment of the
contract.

 

(d) If the Contractor’s proposal includes the cost of property made obsolete or
excess by the change, the Contracting Officer shall have the right to prescribe
the manner of the disposition of the property.

 

(e) Failure to agree to any adjustment shall be a dispute under the Disputes
clause. However, nothing in this clause shall excuse the Contractor from
proceeding with the contract as changed.

 

(End of clause)

 

 

SECTION J - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

 

The following have been modified:

        ATTACHMENTS

 

 

LIST OF ATTACHMENTS

 

1.

Statement of Work entitled Enhanced Mobile Satellite Services Airtime dated 18
Oct 2013 and revised dated 08 April 2015  is incorporated into this contract.

 

(End of Summary of Changes)

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

Defense Information System Network  

Enhanced Mobile Satellite Services (EMSS) Airtime

Statement of Work

 

 

 

 

[g20150730113336436559.jpg]

 

 

 

 

 

 

Updated 08 April 2015

 

 

 

 

 

 

Defense Information Systems Agency (DISA)

Enhance Mobile Satellite Service (EMSS), IE21

6910 Cooper Ave, Ft. Meade, Md 20755

 

 

 

 

 



Page 5 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

1.0 OVERVIEW

8

 

 

1.1 Background

8

1.2 Contract Scope

8

1.2.1 Definitions

9

Subscriber

9

Follow-Me Paging

9

Stand-Alone Paging

9

SIM

9

Short Burst Data

9

Multicast

10

Global Multicast

10

Global Data Broadcast

10

OpenPort

10

L-Band Transceiver

10

Help Services

10

 

 

2.0 EMSS CONTRACT REQUIREMENTS

10

 

 

2.1 EMSS PROGRAM MANAGEMENT

11

2.1.2 Progress Reporting

11

2.1.3  Semi-Annual Planning and Design Review

11

2.2 Configuration Management Controls

12

2.3 EMSS SERVICES

12

2.3.1 EMSS Connection Services

12

2.3.2 Priority of Service

13

2.3.3 Service Availability

13

2.3.4 Quality of Service

14

2.3.4.1 [***]

14

2.3.5 Outage Reporting

15

2.3.6 Host Nation and Franchise Operation Rights

15

2.4 Emergency Management

15

2.5 Security Incident Reporting

16

2.6 Implementation of Planned EMSS System Enhancements

16

 

 

3.0 PLACE OF PERFORMANCE

17

 

 

4.0 PERIOD OF PERFORMANCE

18

 

 

5.0 DELIVERABLES

18

 

 

6.0 SECURITY REQUIREMENTS

18

 

 

6.1 Facility Security Clearance

19

6.2 Security Clearance and Information Technology (IT) Level

19

6.3 Investigation Requirements

19

6.4 Visit Authorization Letters

19

6.5 Information Security and other miscellaneous requirements

20

6.6 COMSEC

20

6.7 Defense Courier Service (DCS)

20

6.8 GOVERNMENT-FURNISHED EQUIPMENT (GFE)/GOVERNMENT-FURNISHED INFORMATION (GFI)

20

Page 6 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

 

 

7.0 OTHER PERTINENT INFORMATION OR SPECIAL CONSIDERATIONS

20

 

 

7.1 Delivered Materials

20

7.2 Identification of Possible Follow-on Work

20

7.3 Identification of Potential Conflicts of Interest (COI)

21

7.4 Identification of Non-Disclosure Requirements

21

7.5 Packaging, Packing and Shipping Instructions

21

7.6 Inspection and Acceptance Criteria

21

 

 

8.0 SECTION 508 ACCESSIBILITY STANDARDS

21

 




Page 7 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

ENHANCED MOBILE SATELLITE SERVICES AIRTIME

STATEMENT OF WORK

 

1.0 Overview

 

This Statement of Work (SOW) defines requirements for Enhanced Mobile Satellite
Services (EMSS) acquisition to serve the Department of Defense (DOD) and other
United States Government (USG) users throughout the world by leveraging the
commercial Iridium Satellite LLC, hereinafter “Iridium” satellite constellation.
Specifically, this SOW provides the DISA-Sponsored subscribers with EMSS airtime
service utilizing the Iridium constellation.

 

1.1 Background

 

The DOD/USG has validated requirements for voice and data communications to
support missions in polar regions, special operations, Very Important Person
(VIP) communications, search and rescue operations, disaster relief efforts and
other Command, Control, Communications and Intelligence (C3I) efforts
worldwide.  These communications may be located within line of sight, over the
horizon, at a distant theater location, or at a distant CONUS or OCONUS
location.  To support many of these missions, these communications will require
end-to-end security interoperability with the existing embedded base of Type I
Secure equipment.  The communications network required to support these
locations must provide global coverage from 90 degrees North to 90 degrees
South.  To allow user mobility, the secure handset must be small and light
weight.  EMSS provides a means to accommodate many, if not all, of the war
fighter and other mission requirements.  

 

1.2 Contract Scope

 

This contract provides DOD/USG with a global satellite communication services
for handset, pager, Subscriber Identification Module (SIM)-based and SIM-less
short burst data (SBD), Distributed Tactical Communications System (DTCS)
push-to-talk (PTT) or like services and other potential mobile/stationary
configurations. Future services and/or capabilities may be developed for the
Iridium / EMSS gateway and may be incorporated into this contract. This contract
provides for unlimited airtime services, or some other variation thereof as
further defined in the contract. The Contractor shall provide access service to
individual Government subscribers who may possess pagers, handsets, SBD-enabled
devices, or other devices and equipment.

 

Manufacturing, ordering and provisioning of handsets, secure sleeves, pagers and
other communication devices and accessories will be accomplished under a
separate contract.  

Page 8 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

In addition, the day-to-day operation and maintenance (O&M) of the Government
Gateway used to support Iridium services for the DOD/USG and to provide
connectivity to the global Defense Information System Network (DISN) will be
accomplished under a separate contract.  

 

The Contractor shall ensure the Government is allowed complete access to the
global Iridium system and services utilizing full Government unique
functionality.

 

The Contractor shall cooperate and coordinate with other EMSS contractors on the
Gateway operation on user account information, provisioning, troubleshooting and
any other information essential to EMSS.  

 

1.2.1 Definitions

 

Subscriber

A government Iridium service subscriber is an individual who uses a voice or
data device or pager.  Each telephone device that uses a SIM card, each L-Band
Transceiver (LBT), each stand alone pager, and each SIM-less SBD device
registered and activated for service to the DOD Gateway will be counted as a
separate subscriber.  Pagers registered and activated for use in a follow-me
pager mode in conjunction with a handset will not be counted as a separate
subscriber.

 

Follow-Me Paging

Follow-me paging means that the pager works in conjunction with an Iridium
handset to maintain the user’s location, and therefore, eliminates the need to
update message delivery areas.

 

Stand-Alone Paging

Stand-alone paging is independent of voice service, and applies where a
subscriber can specify up to three delivery areas where the pager will receive
messages.

 

SIM

Subscriber Identification Module (SIM) is a smart card roughly the size of a
postage stamp that securely stores the key identifying a mobile phone service
subscriber,  as   well  as, subscription information, saved telephone numbers,
preferences, text messages and other information.

 

Short Burst Data

Short Burst Data  (SBD) is  a  data   service  that  enables wireless data  
applications to cost-effectively send and receive short data transactions
efficiently

Page 9 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

over the Iridium network using either the 9522 LBT or  9600 series Talladega SBD
modem or future SBD modems

 

Multicast

Multicast (commonly referred to as DTCS) provides the sender the ability to
transmit a single voice and/or data message to a select group of recipients on
the network. Multicast networks will not be counted as a subscriber.

 

Global Multicast

This capability may be incorporated into other handsets or devices that utilize
the Iridium network. Multicast networks will not be counted as a subscriber.

 

Global Data Broadcast

Global Data Broadcast (GDB) is a satellite-based wireless broadcast service. The
GDB service allows data providers to reach an unlimited number of subscribers
quickly and efficiently. Any type of digital data can be delivered to discrete
locations, single and/or multiple non-contiguous regions, or globally. Users can
be part of one or more broadcast groups and receive multiple subscriber services
simultaneously

 

OpenPort

OpenPort currently offers 3 phone circuits and one data circuit (up to 128 kbs)
on   a single platform.

 

L-Band Transceiver

The L-Band Transceiver (LBT) transmits and receives data messages across the
Iridium satellite network utilizing inter-satellite links to reach the Iridium
gateway where it communicates with the host system via an e-mail interface.

 

Help Services

Resolution of trouble assistance calls pertaining to the Iridium services.  The
Contractor shall provide a centralized point of contact for reporting service
troubles on a 24/7 basis.  Reporting shall be done by telephone, email, or
fax.  

 

2.0 EMSS CONTRACT REQUIREMENTS

 

The Contractor shall furnish the necessary personnel, materials, facilities, and
services to provide Iridium services throughout the world in accordance with
(IAW) this SOW.  The Contractor shall furnish all commercial components,
software and services delivered under this contract according to the commercial
standards applicable to such items.

 

Page 10 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

References to "the Government" in this SOW shall be interpreted to mean an
authorized Government representative as designated by the EMSS Contracting
Officer.

 

2.1 EMSS PROGRAM MANAGEMENT

 

The Contractor shall monitor, evaluate, and report on the EMSS program
activities and technical status to the Government.  The Contractor shall develop
a monthly status report that identifies significant activities, network
problems, and network performance reports to include identification of service
interruptions or downtimes during the reporting period.

 

2.1.2Progress Reporting

 

The Contractor shall report the EMSS program activities and technical status to
the Contracting Officer and Contracting Officer Representative (COR) and any
office as directed by the COR no later than the 5th of each month.  At a
minimum, the monthly report will include items stated in paragraph 2.1 above.

 

The Contractor shall provide the Government with the status of the health and
performance of the Iridium constellation on a quarterly basis.

 

Deliverable:

Monthly Progress Report

Quarterly Health and Performance Report

 

2.1.3Semi-Annual Planning and Design Review

 

The Contractor shall participate in semi-annual reviews conducted at the
Contractor’s facility or as directed by the Government.  The Contractor shall
address the status of available EMSS services and the Contractor shall assess
the potential for changes that can reduce costs, improve end-user services, or
enhance administrative and management systems.  The Contractor shall prepare and
present analyses and data in briefing format to support the Planning and Design
Review to include, but may not be limited to such topics as:

 

·

Current network design and engineering data

·

Growth analyses and resources allocations

·

Trend analyses and projections

·

Advanced planning data and contingency plans

·

Security of the EMSS services, Government User Terminals and Gateway

Page 11 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

·

Analyses of changes in technology that may be inserted into the underlying
network that provides EMSS services

·

Status of Host Nation Agreements and Commercial Franchise Rights

 

The Contractor shall also recommend potential EMSS service improvements that can
be initiated and/or implemented in the coming year.  The first semi-annual
review shall be conducted six months after contract award.  The Contractor and
Government shall jointly prepare an agenda for each review meeting.  The
Contractor shall prepare and submit semi-annual planning review minutes and
presentations for review and approval by the Government.

 

Deliverable:

Semi-Annual Planning and Design Review

 

2.2 Configuration Management Controls  

 

The Contractor shall provide configuration management and control of all Iridium
constellation network software/firmware required to interface to and to maintain
operation of the constellation under the terms of this contract for the entire
contract performance period.  The Contractor shall also notify the Government of
any hardware or software changes or upgrades needed to maintain an interface to
the network.

 

2.3 EMSS SERVICES

 

2.3.1EMSS Connection Services

 

The services include, but are not limited to, the following:

 

·

Global access to the EMSS system with operating parameters of commercial system
operation

·

End-to-end voice communications, including Type 1 voice encryption

·

End-to-end data/facsimile services

·

Messaging services to include Paging

·

Supplemental Services

·

Future Services (upon availability)

·

Supplemental services include, but are not limited to:

·

Call forwarding

·

Call hold

·

Call waiting

·

Blocking of all incoming calls, Closed user groups

Page 12 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

·

Multi-party service (call conferencing), SBD and RUDICS.

·

Global Positioning Service (GPS)

·

Multicast

·

OpenPort

·

Global Broadcast Data

·

Optional Supplemental Services include, but are not limited to:

·

K-Band

[***] will not be levied against the government or its authorized service
provisionary.

 

2.3.2 Priority of Service  

 

In any geographical area/region or at any time when satellite bandwidth may be
limited, Government Gateway subscribers who have been provisioned with priority
SIM cards as provided in the contract will have Priority over all other users.

 

2.3.3 Service Availability

 

Service Availability is defined as the ability of an EMSS customer to be able to
obtain and maintain service connectivity for any service under this
contract.  The acceptable overall service availability is [***] as further
defined below. Outages outside the control of the Contractor will not count
against service availability.

 

Service availability is measured by the following factors:

1. Gateway Connectivity

2. Voice Connectivity

3. Data Connectivity

 

Gateway Connectivity

 

The Contractor shall provide service advisories to the Government in a timely
manner on the status of the constellation, service-affecting outages, scheduled
outages, constellation service gaps and predictions of constellation service.  
The Contractor shall maintain these records on-line for 90 calendar days and
archive off-line for an additional 2 years.

 

The Contractor shall also provide the EMSS Gateway Operators with advisories of
significant service-affecting events and problems relating to all service
including the ground segment via telephone or electronically within 24 hours of
occurrence.  

 

Page 13 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

Voice Connectivity

 

The Contractor shall ensure a satellite phone voice availability rate of a
minimum of [***] as measured by [***].  This rate excludes any outage that may
be caused by the DOD gateway as provided in the contract.  The contractor shall
ensure the Iridium services are supported with a [***] of a minimum of [***] and
a [***] of no greater than [***] based on a [***] with the exception of the
final year of the contract whereupon these metrics change to [***] and [***],
respectively.  

 

Data Connectivity

 

The Contactor shall ensure that data is transmitted via the constellation to and
from the gateway and end user device in an efficient manner.

 

2.3.4 Quality of Service

 

The Contractor shall provide voice/data traffic that is intelligible and
usable.  Quality of service performance is to include voice recognition, bit
error rates, and call set-up times shall be in accordance with the Contractor’s
standard commercial practices for the network.

 

2.3.4.1 [***]

 

The following table defines the [***] for each contract year.

 

 

[***]

[***]

Year 1

[***]

[***]

Year 2

[***]

[***]

Year 3

[***]

[***]

Year 4

[***]

[***]

Year 5

[***]

[***]

 

The [***] will be established by utilizing [***]. The [***] at the [***] will be
configured to [***].  The [***] and [***] will be a [***].

 

Deliverable:

Monthly [***] Report

 

Page 14 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

2.3.5 Outage Reporting

 

2.3.5.1 Unscheduled Outages

 

The Contractor shall notify the Government of any unscheduled outage within 30
minutes or less of the Contractor’s confirmation of the outage while the outage
persists, the Contractor shall provide data to the Government by either fax or
email on a daily basis.  This includes the status of the constellation,
service-affecting outages, and constellation service gaps (blackouts).  If
applicable, reporting shall include predictions of constellation service gaps
for the next 30 days.  This information shall be reported from the Iridium
Satellite Network Operations Center (SNOC) to the DOD Gateway. The Contractor
shall maintain these records for 2 years and upon request, deliver these records
to the Government.

 

2.3.5.2 Scheduled Outages

 

The Contractor shall provide the DOD Gateway Operators with advisories of
scheduled outages and events that may potentially negatively impact US
Government Iridium services.  These advisories shall be provided via telephone,
fax or email no later than 30 days before the scheduled outage. For scheduled
outages occurring within the 30 day window, the Contractor will notify the
Government as quickly as possible.

 

2.3.6 Host Nation and Franchise Operation Rights

 

The Contractor shall conduct negotiations and attain approvals for Host
Nation/Landing Rights and commercial franchise operations rights, to provide the
Government with complete EMSS system access and service operation on a global
basis from 90 degrees North to 90 degrees South.  This access includes full
utilization of all unique Gateway services and features.  The Contractor shall
provide status to the Government on progress in obtaining Host Nation/Landing
Rights and commercial franchise operations rights as part of the Semi-Annual
Planning and Design Reviews.

 

2.4 Emergency Management  

 

The Contractor shall attempt to maintain service and network management
operations under emergency and damage conditions and shall provide the
capability to expand EMSS services to meet these conditions, subject to the
commercial system limitations.  The Contractor shall notify the Contracting
Officer or the Contracting Officer Representative immediately whenever, an
emergency or damage situation arises.  To the extent that the commercial EMSS
system complies with the procedures, guidance, and regulations in Reference 3,
FCC Memorandum and Order No. 88-341, the Contractor

Page 15 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

shall ensure that the Gateway also complies, subject to any limitations that may
result from a DISN-only interconnection.  The Contractor shall facilitate the
rapid expansion of the Government EMSS services in an emergency situation,
subject to the limitations imposed by the commercial EMSS system. The Contractor
shall cooperate and coordinate with the Government in responding to emergencies
on 24 hours per day, 7 days per week basis.

 

2.5 Security Incident Reporting

 

The Contractor shall provide reports on security management that include, but
are not limited to, daily and monthly summaries of attempted system break-ins
that affect (or could affect) the operation and management of Government EMSS
services.  Security incident reporting will provide the capability to log all
security-related events (to include the detection of attempted system
break-ins), which affect (or could affect) the operation and management of
backbone transmission services and could therefore affect services provided to
the DISN customers through this contract. At a minimum, the Government should
receive a monthly Security Incident Report and this report should be provided to
the Contracting Officer and to the COR. Critical instrusion attempts may warrant
more frequent reports.

 

Deliverable:

Security Incident Report

 

2.6 Implementation of Planned EMSS System Enhancements

 

The Contractor shall, to the maximum extent practical, consider enhancements in
its overall EMSS architecture and design for the Government Gateway.  The
ability of the Contractor to exercise any of these enhancements will be
dependent upon commercial system approvals for such enhancements and
modifications to the commercial EMSS system.  The Contractor shall notify the
Government when such upgrades, software patches, point releases, major releases
and enhancements become commercially available and/or allowed to be implemented
in the Government Gateway.  The Government will request that the Contractor
submit a separate proposal for implementation of these enhancements.  The
Government reserves the right to exercise any, not one, or all of these
enhancements in the future.  These enhancements may include, but shall not be
limited to, the following:

 

·

Billing System Modifications

·

User Information/Access Control Capability

·

Gateway Network Management Functions

Page 16 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

·

Signaling Encryption Capability

·

Subscriber Location Query

·

Short Burst Messaging

·

Host Nation Approvals

·

Defense Messaging System Interface

·

High Data Rate Transmission (Ka Band Feeder Link)

·

Clear and Type I Encrypted Push-to-Talk Netted Service

·

Encrypted End-to-End Data/Facsimile/Messaging Services

 

3.0 Place Of Performance

 

The places of performance for this contract will be at the Contractor’s
facilities in Leesburg, Virginia and Tempe and Chandler, Arizona and/or the DOD
Gateway Facilities in Wahiawa, Hawaii.




Page 17 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

4.0 Period Of Performance

 

The Period of Performance is from 22 October 2013 to 21 October 2018.

 

5.0 Deliverables

 

The following table represents the required deliverables under this
contract.  The contractor-determined format must be approved by the COR. This
list may be updated as new deliverables are added or modified:

 

SOW Task#

Deliverable Title

Format

Number

Calendar Days

2.1.2

Health & performance

Contractor-Determined Format

Standard Distribution *

Quarterly

2.1.2

Progress, Status, Usage & Management Report

Contractor-Determined Format

Standard Distribution*

Monthly (5th of each month)

2.1.3

Semi-Annual Planning & Design Review

Contractor-Determined Format

Standard Distribution*

Semi-Annual

2.3.4.1

[***]

Contractor-Determined Format

Standard Distribution*

Monthly (10th of each month)

2.5

Security Management Report

Contractor-Determined Format

Standard Distribution*

Monthly

* Standard Distribution:  1 copy of the Deliverable to

Jonathan Gray  jonathan.d.gray30.civ@mail.mil

Carol M. Watson  carol.m.watson.civ@mail.mil  

Janice Collins  janice.l.collins14.civ@mail.mil

Michael Nicholas Michael.A.Nichols16.civ@mail.mil

 

6.0 Security Requirements  

 

Contractor personnel will be escorted when rights of entry and exit from the
Government facilities are required for performance of work under this
contract.  Contractor employees shall comply with all applicable directives and
policies regarding conduct of personnel

Page 18 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

and operation of the facility.  Contractor personnel will be required to "sign
in" upon entry to and "sign out" upon exit from any Government facility.

 

a) A clearance is not required for this contract.  Contractor personnel will be
escorted at all times when access to the facility is required.  

 

b) The contractor may be required to access Sensitive but Unclassified and For
Official Use Only information and data in order to perform the work necessary on
this contract.

 

c) The contractor does not require access to any CLASSIFIED data, documents,
maps, planning documents and other information resources and data in order to
perform under the specifications of the contract.  

 

6.1 Facility Security Clearance

 

NONE.

 

6.2 Security Clearance and Information Technology (IT) Level

 

Not Applicable.

 

6.3 Investigation Requirements  

 

Not Applicable.

 

6.4 Visit Authorization Letters

 

All Contractors shall be escorted while on site.  Prior to the start of the
project, the contractor shall submit a visit request for all personnel.  No cell
phones, two way pagers, memory sticks or other recordable media will be allowed
in the building where work will be performed.  Contractor laptops and other
tools used to conduct the installation may be allowed after a thorough security
check by EMSS Security Officer.

 

The Contractor shall be responsible with providing all employee information to
the EMSS Security Officer in order to complete a visitor request.  The visit
request must be on a company/agency letterhead and sent to EMSS DoD Gateway
Security Officer by fax at 808-653-4049 (visitors CANNOT carry it with them).
Requests must be received by EMSS DoD Gateway Security Officer at least two
weeks prior to visit.

 

Page 19 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

6.5 Information Security and other miscellaneous requirements

 

Contractor personnel must comply with local security requirements for entry and
exit control for personnel and property at the government facility. Contractor
employees will be required to comply with all Government security regulations
and requirements.  Initial and periodic security training and briefings will be
provided by Government security personnel.  Failure to comply with security
requirements can be cause for termination of employment.

 

The Contractor shall not divulge any information about DoD files, data
processing activities or functions, user identifications, passwords, or any
other knowledge that may be gained, to anyone who is not authorized to have
access to such information.  The Contractor shall observe and comply with the
security provisions in effect at the DoD facility.  Identification shall be worn
and displayed as required.

 

6.6 COMSEC

 

Not Applicable.

 

6.7 Defense Courier Service (DCS)

 

Not Applicable.

 

6.8 GOVERNMENT-FURNISHED EQUIPMENT (GFE)/GOVERNMENT-FURNISHED INFORMATION (GFI)

 

NONE.

 

7.0 OTHER PERTINENT INFORMATION OR SPECIAL CONSIDERATIONS

 

7.1 Delivered Materials

 

All delivered materials shall become and remain the property of the U.S.
Government under control of the EMSS PMO COR.

 

7.2 Identification of Possible Follow-on Work

 

NONE.

 

Page 20 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

7.3 Identification of Potential Conflicts of Interest (COI)

 

FAR Part 9.501 defines “organizational COI” as a situation where because of
other relationships or activities a person (company) is unable or potentially
unable to render impartial assistance or advice to the Government or cannot
objectively perform contract work or has an unfair competitive advantage.  FAR
9.502 states that “an organization COI may result when factors create an actual
or potential conflict of interest on an instant contract, or when the nature of
the work to be performed on the instant contract creates an actual or potential
COI on a future acquisition.”  An “organizational COI” exists when the nature of
the work to be performed may, without some restriction on future activities, (1)
result in an unfair competitive advantage to the contractor on other contracts
or (2) impair the contractor’s objectivity in performing the contract work.  The
primary burden is on the contractor to identify any organizational COI, however,
the Government has the responsibility to identify and evaluate such
conflicts.  The KO is charged with avoiding, neutralizing or mitigating such
potential conflicts.  The customer must make a determination that no COI exist,
or identify any potential COI that may exist for the execution of this
contract/TO.

 

7.4 Identification of Non-Disclosure Requirements

 

NONE.

 

7.5 Packaging, Packing and Shipping Instructions

 

FAR clauses related to this article may be incorporated into the contract.

 

7.6 Inspection and Acceptance Criteria

 

The Government will inspect and accept all deliverables under this contract.

 

8.0 SECTION 508 ACCESSIBILITY STANDARDS

 

The following Section 508 Accessibility Standard(s) (Technical Standards and
Functional Performance Criteria) are applicable (if box is checked) to this
acquisition.

 

Technical Standards

 

o 1194.21 - Software Applications and Operating Systems

o 1194.22 - Web Based Intranet and Internet Information and Applications

o 1194.23 - Telecommunications Products

o 1194.24 - Video and Multimedia Products

Page 21 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

--------------------------------------------------------------------------------

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

o 1194.25 - Self-Contained, Closed Products

o 1194.26 - Desktop and Portable Computers

o 1194.41 - Information, Documentation and Support

 

The Technical Standards above facilitate the assurance that the maximum
technical standards are provided to the contractor.  Functional Performance
Criteria is the minimally acceptable standards to ensure Section 508
compliance.  This block is checked to ensure that the minimally acceptable
electronic and information technology (E&IT) products are proposed.

 

Functional Performance Criteria

 

o 1194.31 - Functional Performance Criteria

 

Page 22 of 22

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104